Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 20150349330 A1, disclosed in IDS) alternatively in view of Nuspl et al. (“Nuspl”, US 20140356720 A1, disclosed in IDS).
Regarding claim 1, Chong teaches a bimodal-type cathode active material for a lithium ion battery (Chong, Title, Abstarct, e.g., a positive active material and a lithium-ion secondary battery; an average particle diameter D50 of the polycrystalline particle of LiFexMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2 (which is being interpreted as a bimodal-type cathode active material); lithium-ion secondary battery comprises the positive active material), comprising: 
a mixture of layered LiCoO2 large particles and manganese-based olivine structural small particles (Chong, Abstract, [0036], e.g., LiFexMn1-xPO4 is a polycrystalline particle with an olivine structure; LiCoO2 is a polycrystalline particle with xMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2, and the polycrystalline particle of LiFexMn1-xPO4 is filled in the polycrystalline particle of LiCoO2; an average particle diameter D50 of the polycrystalline particle of LiCoO2 was 13 um; a polycrystalline particle of LiFe0.25Mn0.75PO4 was an oblate spheroid secondary polycrystalline particle, an average particle diameter D50 of the polycrystalline particle of LiFe0.25Mn0.75PO4 was 7.5 um; the polycrystalline particle of LiFe0.25Mn0.75PO4 was filled in the polycrystalline particle of LiCoO2 in a manner of uniform continuous distribution), binder (PVDF), conductive agent (Super-P) and solvent (NMP) according to a mass ratio of 21.8:1.6:1.6:75.0 were uniformly mixed to form a positive electrode slurry, then the positive electrode slurry was uniformly coated on both surfaces of positive current collector (Al foil) and dried, and a positive material layer was obtained (which is being interpreted as a mixture of layered LiCoO2 large particles and manganese-based olivine structural small particles)), 
wherein the manganese-based olivine structural small particles LiFe0.25Mn0.75PO4 (Chong, Abstract, [0036], e.g., LiFexMn1-xPO4 is a polycrystalline particle with an olivine structure; an average particle diameter D50 of the polycrystalline particle of LiFexMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2; polycrystalline particle of LiFe0.25Mn0.75PO4), and 
wherein an average particle diameter of the large particles is 5 um~20 um (which overlaps the claimed range of 16 to 25 um), and an average particle diameter of xMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2; the average particle diameter D50 of the secondary polycrystalline particle of LiFexMn1-xPO4 may be 2.5 um~15 um; the average particle diameter D50 of the polycrystalline particle of LiCoO2 may be 5 um~20 um).
Chong teaches wherein an average particle diameter of the large particles is 5 um~20 um, which overlaps the claimed range of 16 to 25 um; and an average particle diameter of the small particles is 2.5 um~15 um, which overlaps the claimed range of 1 to 3 um.  Therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Chong does not teach wherein in the chemical formula LiCoxMnyFezPO4 of the manganese-based olivine structural small particles, 0.1≤x≤0.4, 0.2≤y≤0.8, and 0.1≤z≤0.6.
However, Chong teaches x=0 which is merely close to the claimed range of 0.1≤x≤0.4; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Alternatively, in the same field of endeavor, Nuspl teaches a lithium-manganese metal phosphate use as cathode material in a secondary lithium-ion battery (Nuspl, [0002]); wherein the lithium-manganese metal phosphate of formula LiFexMn1-x-yMyPO4 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the manganese-based olivine structural small particles falling in the chemical formula of claim 2, for the purpose of providing high energy density and/or a high redox potential with rapid kinetics in respect of charge and discharge processes (Nuspl, [0012]).  
Alternatively, the simple substitution of Chong’s lithium metal phosphate for Nuspl’s lithium metal phosphate is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Regarding claim 3, Chong alternatively in view of Nuspl teaches the cathode active material comprising the chemical formula LiCoxMnyFezPO4 of the manganese-based olivine structural small particles as disclosed in claim 2 above.  Chong teaches wherein Mn may be 0.75 (which falls in the claimed range of 0.7≤y≤0.8) (Chong, [0036], e.g., LiFe0.25Mn0.75PO4).
Regarding claim 7, Chong teaches wherein a mixing ratio of the large particles to the small particles is 20 (which falls in the claimed range of 80:20 to 99:1) by weight (Chong, [0036], e.g., a mass ratio of LiFe0.25Mn0.75PO4 to LiCoO2 was 0.05 (which is equivalent to 20 in a mixing ratio of the large particles to the small particles)).
Regarding claim 8, Chong teaches a cathode active material that is substantially identical to that of the claim 1 as disclosed above; therefore, the cathode active material of Chong is expected to have an operating voltage ranging from 3.0 V to 4.5 V. (See MPEP § 2112).
Regarding claim 9, Chong teaches a cathode active material that is substantially identical to that of the claim 1 as disclosed above; therefore, the cathode 
Regarding claim 16, Chong teaches a lithium ion battery (Chong, Title, Abstarct, e.g., lithium-ion secondary battery) comprising a  bimodal-type cathode active material including a mixture of layered LiCoO2 large particles and manganese-based olivine structural small particles (Chong, Abstract, [0036], e.g., LiFexMn1-xPO4 is a polycrystalline particle with an olivine structure; LiCoO2 is a polycrystalline particle with a laminated structure; an average particle diameter D50 of the polycrystalline particle of LiFexMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2 (which is being interpreted as a bimodal-type cathode active material), and the polycrystalline particle of LiFexMn1-xPO4 is filled in the polycrystalline particle of LiCoO2; an average particle diameter D50 of the polycrystalline particle of LiCoO2 was 13 um; a polycrystalline particle of LiFe0.25Mn0.75PO4 was an oblate spheroid secondary polycrystalline particle, an average particle diameter D50 of the polycrystalline particle of LiFe0.25Mn0.75PO4 was 7.5 um; the polycrystalline particle of LiFe0.25Mn0.75PO4 was filled in the polycrystalline particle of LiCoO2 in a manner of uniform continuous distribution), binder (PVDF), conductive agent (Super-P) and solvent (NMP) according to a mass ratio of 21.8:1.6:1.6:75.0 were uniformly mixed to form a positive electrode slurry, then the positive electrode slurry was uniformly coated on both surfaces of positive current collector (Al foil) and dried, and a positive material layer was obtained (which is being interpreted as a mixture of layered LiCoO2
wherein the manganese-based olivine structural small particles LiFe0.25Mn0.75PO4 (Chong, Abstract, [0036], e.g., LiFexMn1-xPO4 is a polycrystalline particle with an olivine structure; an average particle diameter D50 of the polycrystalline particle of LiFexMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2; polycrystalline particle of LiFe0.25Mn0.75PO4), and 
wherein an average particle diameter of the large particles is 5 um~20 um (which overlaps the claimed range of 16 to 25 um), and an average particle diameter of the small particles is 2.5 um~15 um (which overlaps the claimed range of 1 to 3 um) (Chong, Abstract, [0022], [0026], e.g., an average particle diameter D50 of the polycrystalline particle of LiFexMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2; the average particle diameter D50 of the secondary polycrystalline particle of LiFexMn1-xPO4 may be 2.5 um~15 um; the average particle diameter D50 of the polycrystalline particle of LiCoO2 may be 5 um~20 um).
Chong teaches wherein an average particle diameter of the large particles is 5 um~20 um, which overlaps the claimed range of 16 to 25 um; and an average particle diameter of the small particles is 2.5 um~15 um, which overlaps the claimed range of 1 to 3 um.  Therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Chong does not teach wherein in the chemical formula LiCoxMnyFezPO4
However, Chong teaches x=0 which is merely close to the claimed range of 0.1≤x≤0.4; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Alternatively, in the same field of endeavor, Nuspl teaches a lithium-manganese metal phosphate use as cathode material in a secondary lithium-ion battery (Nuspl, [0002]); wherein the lithium-manganese metal phosphate of formula LiFexMn1-x-yMyPO4 in which M may be Co and wherein x may be 0.1 and y may be 0.33 (Nuspl, [0013], [0015], [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the manganese-based olivine structural small particles falling in the chemical formula of claim 2, for the purpose of providing high energy density and/or a high redox potential with rapid kinetics in respect of charge and discharge processes (Nuspl, [0012]).  
Alternatively, the simple substitution of Chong’s lithium metal phosphate for Nuspl’s lithium metal phosphate is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
Regarding claim 17, Chong teaches an electronic device comprising a lithium ion battery used as a battery module (Chong, Title, Abstarct, e.g., lithium-ion secondary battery (which is being interpreted as electronic device and is being used as a battery module)), comprising a  bimodal-type cathode active material including a mixture of layered LiCoO2 large particles and manganese-based olivine structural small particles (Chong, Abstract, [0036], e.g., LiFexMn1-xPO4 is a polycrystalline particle with an olivine structure; LiCoO2 is a polycrystalline particle with a laminated structure; an xMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2 (which is being interpreted as a bimodal-type cathode active material), and the polycrystalline particle of LiFexMn1-xPO4 is filled in the polycrystalline particle of LiCoO2; an average particle diameter D50 of the polycrystalline particle of LiCoO2 was 13 um; a polycrystalline particle of LiFe0.25Mn0.75PO4 was an oblate spheroid secondary polycrystalline particle, an average particle diameter D50 of the polycrystalline particle of LiFe0.25Mn0.75PO4 was 7.5 um; the polycrystalline particle of LiFe0.25Mn0.75PO4 was filled in the polycrystalline particle of LiCoO2 in a manner of uniform continuous distribution), binder (PVDF), conductive agent (Super-P) and solvent (NMP) according to a mass ratio of 21.8:1.6:1.6:75.0 were uniformly mixed to form a positive electrode slurry, then the positive electrode slurry was uniformly coated on both surfaces of positive current collector (Al foil) and dried, and a positive material layer was obtained (which is being interpreted as a mixture of layered LiCoO2 large particles and manganese-based olivine structural small particles)), 
wherein the manganese-based olivine structural small particles LiFe0.25Mn0.75PO4 (Chong, Abstract, [0036], e.g., LiFexMn1-xPO4 is a polycrystalline particle with an olivine structure; an average particle diameter D50 of the polycrystalline particle of LiFexMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2; polycrystalline particle of LiFe0.25Mn0.75PO4), and 
wherein an average particle diameter of the large particles is 5 um~20 um (which overlaps the claimed range of 16 to 25 um), and an average particle diameter of xMn1-xPO4 is smaller than an average particle diameter D50 of the polycrystalline particle of LiCoO2; the average particle diameter D50 of the secondary polycrystalline particle of LiFexMn1-xPO4 may be 2.5 um~15 um; the average particle diameter D50 of the polycrystalline particle of LiCoO2 may be 5 um~20 um).
Chong teaches wherein an average particle diameter of the large particles is 5 um~20 um, which overlaps the claimed range of 16 to 25 um; and an average particle diameter of the small particles is 2.5 um~15 um, which overlaps the claimed range of 1 to 3 um.  Therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Chong does not teach wherein in the chemical formula LiCoxMnyFezPO4 of the manganese-based olivine structural small particles, 0.1≤x≤0.4, 0.2≤y≤0.8, and 0.1≤z≤0.6.
However, Chong teaches x=0 which is merely close to the claimed range of 0.1≤x≤0.4; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Alternatively, in the same field of endeavor, Nuspl teaches a lithium-manganese metal phosphate use as cathode material in a secondary lithium-ion battery (Nuspl, [0002]); wherein the lithium-manganese metal phosphate of formula LiFexMn1-x-yMyPO4 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the manganese-based olivine structural small particles falling in the chemical formula of claim 2, for the purpose of providing high energy density and/or a high redox potential with rapid kinetics in respect of charge and discharge processes (Nuspl, [0012]).  
Alternatively, the simple substitution of Chong’s lithium metal phosphate for Nuspl’s lithium metal phosphate is likely to be obvious when predictable results are achieved. (See MPEP § 2143, B.).
-
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 20150349330 A1, disclosed in IDS) alternatively in view of Nuspl et al. (“Nuspl”, US 20140356720 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Takami et al. (“Takami”, US 20100297490 A1).
Regarding claim 4, Chong alternatively in view of Nuspl teaches the cathode active material of claim 1 as disclosed above.  Chong teach wherein the manganese-based olivine structural small particles are secondary particles which is expected to be made from aggregation of primary particles, and wherein the secondary particles is spherical (Chong, [0019], [0020], [0022], e.g., the polycrystalline particle of LiFexMn1-xPO4 may be a secondary polycrystalline particle (secondary particles are expected to be made from aggregation of primary particles); a shape of the secondary polycrystalline particle the of LiFexMn1-xPO4 may be sphere; the average particle diameter D50 of the secondary polycrystalline particle of LiFexMn1-xPO4
Chong alternatively in view of Nuspl does not teach wherein the manganese-based olivine structural small particles are secondary particles made from aggregation of primary particles having an average thickness of about 100 nm or less, and wherein the secondary particles have a spherical or plate-like mesocrystal aggregate structure.
However, in the same field of endeavor, Takami teaches a lithium-metal phosphate compound as a positive electrode active material (Takami, [0018]) having a primary particle diameter of preferably 1 um or less and more preferably 0.01 to 0.5 um (equivalent to 10 nm to 500 um, which overlaps the claimed range of 100 nm or less) (which is being interpreted as having primary particles having an average thickness falling in a range of 1 um or less and more preferably 0.01 to 0.5 um); and these primary particles may be coagulated to form secondary particles having a diameter of 10 um or less (Takami, [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the manganese-based olivine structural small particles are secondary particles made from aggregation of primary particles having an average thickness of falling in a range of about 100 nm or less, and wherein the secondary particles have a spherical or plate-like mesocrystal aggregate structure, for the purpose of improving the output performance (Takami, [0019]).
Takami teaches a primary particle diameter of preferably 1 um or less and more preferably 0.01 to 0.5 um (equivalent to 10 nm to 500 um) (which is being interpreted as having primary particles having an average thickness falling in a range of 1 um or less and more preferably 0.01 to 0.5 um) (Takami, [0019]).  The 0.01 to 0.5 um of 
Regarding claim 5, Chong alternatively in view of Nuspl and further in view of Takami teaches the cathode active material comprising the secondary particle as disclosed in claim 4 above.  Chong alternatively in view of Nuspl and further in view of Takami teaches all the positively recited structure of the secondary particles as disclosed in claims 1 and 4.  The determination of patentability is based upon the structure of the secondary particles itself and does not depend on its method of production or formation. (See MPEP § 2113).
Regarding claim 6, Chong alternatively in view of Nuspl and further in view of Takami teaches the cathode active material of claim 4 as disclosed above.  Chong does not teach wherein surfaces of the secondary particles are coated with a carbon-based material.
However, in the same field of endeavor, Takami teaches a lithium-metal phosphate compound as a positive electrode active material (Takami, [0018]) having a primary particle diameter of preferably 1 um or less and more preferably 0.01 to 0.5 um, and these primary particles may be coagulated to form secondary particles having a diameter of 10 um or less (Takami, [0019]); and the active material preferably has a structure in which carbon microparticles stuck to the surface thereof; and these carbon microparticles are preferably made to adhere to the surface of the active material (which is being interpreted as surfaces of the secondary particles are coated with a carbon-based material) (Takami, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein surfaces of the secondary particles are coated with a carbon-based material, for the purpose of improving the output performance (Takami, [0020]).

Response to Arguments
 Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Chong discloses LiFexMn1-xPO4, not LiCoxMnyFezPO4. LiFexMn1-xPO4 and LiCoXMnyFezPO4 are different substances and the Examiner has not made a showing that they are interchangeable. Accordingly, Chong does not disclose claim 1. Nuspl and Takami do not cure the deficiencies of Chong. Nuspl at [0013] discloses LiFexMn1-x-yMyPO4, and further states ‘in which M is a bivalent metal, in particular from the group Sn, Pb, Zn, Ca, Sr, Ba, Co, Ti and Cd and wherein: x<l, y<0.3 and x+y<l.’ However, at the same time, Nuspl at [0016] discloses that "[t]he substitution (or doping) by the bivalent metal cations that are in themselves electrochemically inactive seems to deliver the very best results at values of x=0.1 and y=0.1-0.15." (Emphasis added). Because Co is a well-known electrochemically active element, [0016] of Nuspl actually discourages one of skill from using Co in its compound LiFeMn1-x-yM PO4. Therefore, Nuspl also does not disclose the claimed LiCoxMnyFezPO4 and in fact teaches away from it. Further, as evidenced by the recitation in claim 7, in the claimed invention, the ratio of primary constituents to auxiliary constituents may vary. See, e.g., FIG. 2 and Table 1 of the Specification. 
Applicant’s argument is not persuasive.  
Nuspl does not teach away from using Co.  In fact, Nuspl teaches lithium-manganese metal phosphate of formula LiFexMn1-x-yMyPO4 in which M is a bivalent metal, in particular Co (Nuspl, [0013]); these electrically inactive substitution elements make possible the provision of materials with particularly high energy density when they are used as electrode materials (Nuspl, [0014]); the substitution (or doping) by the +0.1 with regard to energy density of the material (Nuspl, [0016]).
Regarding claim 7, Chong teaches wherein a mixing ratio of the large particles to the small particles is 20 (which falls in the claimed range of 80:20 to 99:1) by weight (Chong, [0036], e.g., a mass ratio of LiFe0.25Mn0.75PO4 to LiCoO2 was 0.05 (which is equivalent to 20 in a mixing ratio of the large particles to the small particles)).  Chong teaches the limitations of claim 7.
Regarding claim 4, Chong teach wherein the manganese-based olivine structural small particles are secondary particles which is expected to be made from aggregation of primary particles, and wherein the secondary particles is spherical (Chong, [0019], [0020], [0022], e.g., the polycrystalline particle of LiFexMn1-xPO4 may be a secondary polycrystalline particle (secondary particles are expected to be made from aggregation of primary particles); a shape of the secondary polycrystalline particle the of LiFexMn1-xPO4 may be sphere; the average particle diameter D50 of the secondary polycrystalline particle of LiFexMn1-xPO4 may be 2.5 um~15 um (which is being interpreted as mesocrystal structure)).
Takami teaches a lithium-metal phosphate compound as a positive electrode active material (Takami, [0018]) having a primary particle diameter of preferably 1 um or less and more preferably 0.01 to 0.5 um (equivalent to 10 nm to 500 um, which overlaps the claimed range of 100 nm or less) (which is being interpreted as having primary particles having an average thickness falling in a range of 1 um or less and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the manganese-based olivine structural small particles are secondary particles made from aggregation of primary particles having an average thickness of falling in a range of about 100 nm or less, and wherein the secondary particles have a spherical or plate-like mesocrystal aggregate structure, for the purpose of improving the output performance (Takami, [0019]).
Takami teaches a primary particle diameter of preferably 1 um or less and more preferably 0.01 to 0.5 um (equivalent to 10 nm to 500 um) (which is being interpreted as having primary particles having an average thickness falling in a range of 1 um or less and more preferably 0.01 to 0.5 um) (Takami, [0019]).  The 0.01 to 0.5 um of Takami overlaps the claimed range of 100 nm or less; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.)
Applicant’s arguments with regards to the Takami at [0029], [0032] and [0039] are directed to negative electrode layer which is not commensurate in scope with the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723